Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blake Bernard on 02 December 2021.

The application has been amended as follows:
 	
Claim 6 (currently amended) The apparatus of Claim 5, wherein the clamping system further comprises a first rail clamp positioned on a first lateral side of the lift and a second rail clamp positioned on a second lateral side of the lift.
Claim 15 (currently amended) A femoral lift apparatus for an operating table having a first side rail running along a lateral side of the table, the lift apparatus engageable with the femur of a patient, the apparatus comprising: 
a lift mountable to the first side rail of the operating table, the lift including a movable drive shaft, the drive shaft having a longitudinal axis oriented substantially vertically when the lift is mounted on the first side rail of the operating table, the drive shaft having a distal end; 
an extension arm receivable on the distal end of the drive shaft, the extension arm extending transverse from the drive shaft when the lift is mounted on the first side rail and the extension arm is received on the drive shaft; 

a femoral hook receivable in one of the apertures in the extension arm, the femoral hook having a hook end shaped to be received under and contour the femur of the patient positioned on the operating table when the lift is mounted to the first side rail of the table, the extension arm is received on the lift, and the femoral hook is received in one of the apertures of the extension arm, the femoral hook extending in a non-vertical direction from the extension arm when the femoral hook is received in one of the apertures of the extension arm, 
wherein the hook end of the femoral hook has a centerline, a first surface extending in a lateral direction and in a downward direction from the centerline, and a second surface extending in an opposing lateral direction from the first surface and in a downward direction from the centerline.
Claim 16 (currently amended) The apparatus of Claim 15, wherein: the operating table has [[a]] the first side rail and a second side rail positioned on opposite sides of the operating table; when the apparatus is mounted on the first side rail of the operating table, the first angled surface is configured to contour the femur of the patient; and when the apparatus is mounted on the second side rail of the operating table, the second angled surface is configured to contour the femur of the patient.  
Claim 17 (currently amended) The apparatus of Claim [[15]] 16, wherein the patient has a left leg femur and a right leg femur, and the hook end of the femoral hook is shaped such that the apparatus can be mounted on the side rail of either side of the operating table and the femoral hook can be received under and contour the corresponding femur of the patient positioned on the operating table when the lift is mounted to either side rail, the extension arm is received on the distal end of the drive shaft, and the femoral hook is received in one of the apertures on the extension arm.
Claim 18 (currently amended) The apparatus of Claim 15, wherein the femoral hook has a hook shaft receivable in one of the apertures on the extension arm, the hook end extending first side rail, the extension arm is received on the distal end of the shaft, and the femoral hook is received 4886-2141-7216.1 6in one of the apertures on the extension arm, the hook shaft being collinear with the reference plane.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art for the reasons provided in the Final action dated 20 July 2021. Additionally, the Applicants have filed an approved terminal disclaimer proving ownership of US Patent No. 10,675,201 which overcomes the previous double patenting rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.L.B/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673